Citation Nr: 0943625	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  06-31 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1964 to 
April 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's increased rating claim for PTSD.


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in the areas of work, family 
relations and mood throughout the course of this appeal 
without total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent schedular rating, but not 
higher, for PTSD have been met throughout the course of this 
appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In his substantive appeal the Veteran wrote 
that the grant of a 70 percent rating for his disability 
would satisfy his appeal.  Cf. AB v. Brown, 6 Vet. App. 35 
(1993) (a claimant is presumed to be seeking the maximum 
benefit available by law, but may choose to limit the appeal 
to a lesser benefit).  In view of the Board's decision 
granting a 70 percent rating, further assistance is 
unnecessary to aid the Veteran in substantiating his claim.  

The Board will nonetheless discuss compliance with the VCAA 
and whether the Veteran would be entitled to rating in excess 
of 70 percent.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with an October 2005 letter in which 
the RO notified him of what evidence was required to 
substantiate his increased rating claim for PTSD.  This 
letter told him what evidence VA would obtain, what evidence 
he was expected to provide, and of what assistance the VA 
could provide the Veteran in obtaining this evidence.  This 
letter also notified the Veteran that he should submit any 
relevant evidence in his possession.  This letter was 
provided prior to the initial adjudication of the Veteran's 
claim. 

The Veteran has substantiated his status as a veteran.  The 
second and third elements of Dingess notice were provided in 
the October 2005 letter.  He has not, however, been provided 
notice with regard to the remaining Dingess elements.  
There has been no claim of prejudice by this defective notice 
nor is there any indication that there is additional existing 
evidence to obtain or development required to create any 
additional evidence to be considered in connection with the 
instant claim.  Consequently, any error in the sequence of 
events or content of the notice is not shown to prejudice the 
Veteran or to have any effect on the matters decided on 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the instant claim.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (holding that a 
party alleging defective notice has the burden of showing how 
the defective notice was harmful). 

The United States Court for Veterans Appeals (veteran's court 
or court) had held that at a minimum, adequate VCAA notice in 
an increased rating claim required that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

The Federal Circuit vacated the Court's decision, overturning 
the requirement that VA provide notice that the claim could 
be substantiated by evidence of a disability's impact on 
daily life and that VA provide notice with regard to 
potential diagnostic code criteria (element 2).  Vazquez-
Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The 
generic first, third, and fourth elements (contained in the 
veteran's court's decision) were not disturbed by the Federal 
Circuit's decision. 

The October 2005 VCAA letter notified the Veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that such evidence should describe from their knowledge and 
personal observations in what manner the Veteran's disability 
has gotten worse.  It also notified the Veteran that he may 
submit statements from his current or former employers.  This 
notice was provided to the Veteran prior to the initial 
adjudication of his claim.

A May 2008 letter informed the Veteran that a disability 
rating would be assigned for his service-connected disability 
and that such an assigned rating could be changed if his 
condition changed.  This letter informed him that his 
disability rating would be assigned by applying the 
diagnostic criteria described in the Schedule for Rating 
Disabilities.  This letter informed him that he could submit 
on-going treatment records and statements from individuals 
describing how his condition affected him to establish the 
current level of disability.  In addition, this letter also 
notified him that he could submit a statement from his 
employer as to how his condition affected his ability to 
work, including information regarding his job performance and 
any lost time.  This notice was provided after the initial 
adjudication of the Veteran's claim.

VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, supra.
This timing defect was cured by readjudication in the July 
2009 supplemental statement of the case (SSOC).  See Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (holding timing 
deficiency was cured by readjudication in a supplemental 
statement of the case).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's VA treatment records and various 
private treatment records have been obtained.  A May 2008 
notification indicates that the Veteran was not in receipt of 
Social Security Administration (SSA) benefits.  He has been 
afforded several VA psychological examinations and sufficient 
medical opinions have been obtained.

The Veteran's service treatment records are not contained in 
the claims file and were reportedly destroyed in a fire at 
the National Personnel Records Center (NPRC) in 1973.  In 
December 1996 the NPRC reported that it could not locate 
service personnel record as these might also be "fire-
related."  Destruction of service records does not create a 
heightened benefit of the doubt, but only a heightened duty 
on the part of VA to consider the applicability of the 
benefit of the doubt, to assist the claimant in developing 
the claim, and to explain its decision.  Cromer v. Nicholson, 
19 Vet App 215 (2005); Russo v. Brown, 9 Vet. App. 46, 51 
(1996).  

Where service medical records are missing, VA also has a duty 
to search alternate sources of service records.  Washington 
v. Nicholson, 19 Vet. App. 362 (2005).  The NPRC reported 
that it had searched alternate sources of information.  
Moreover, the Veteran has never reported treatment for a 
psychiatric disability in service.

As neither the Veteran nor his representative has indicated 
that there is any outstanding evidence to be provided, the 
Board may proceed with consideration of the instant claim.  

Increased Rating Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of the veteran's disability 
is also considered. Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  Under the formula, a 50 percent rating is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment, impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id.

The criteria for a 70 percent rating for PTSD are met if 
there are deficiencies in most of the areas of work, school, 
family relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work). DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Factual Background

The RO granted service connection for PTSD in a June 1996 
decision.  The grant of service connection and an initial 30 
percent rating were made effective in February 1992.

In September 1996, the RO affirmed the 30 percent rating.  In 
July 1998, the Veteran submitted a notice of disagreement.  
He reported that he had been employed for the past 13 years, 
but still had chronic PTSD manifested by multiple symptoms 
including sleep disturbance and isolation. 

Following issuance of statement of the case, the Veteran 
submitted a substantive appeal in which he contended that his 
psychiatric disability should be rated 50 percent disabling.

In September 1998, the RO granted the current 50 percent 
rating for PTSD, which it deemed a full grant of the benefit 
sought.  The Veteran did not dispute this determination.

Complaints of sleep difficulties and nightmares were reported 
in an April 2005 VA treatment note.  The Veteran reported 
taking naps during the day and denied depression.  Trazodone 
was prescribed for his sleep difficulties.

An April 2005 VA mental health assessment note reflected the 
Veteran's complaints of sleep difficulties and nightmares.  
He reported that group therapy was ineffective and requested 
that an individual therapist be assigned.  The provider noted 
that that the Veteran was cooperative, attentive, that his 
appearance was clean and that his thought process were 
realty-based and sound.  No evidence of delusions or 
hallucinations were noted.  He was noted to be alert and 
oriented with some memory impairment.  Judgment and insight 
was noted to be fair.  Following this examination, a 
diagnosis of PTSD was made and a GAF score of 60 assigned.

A May 2005 letter from the Veteran's treating VA psychologist 
indicated that he had returned to treatment due to his 
worsened PTSD symptoms.  He reported that he experienced 
nightmares once or twice a week, that he slept three or four 
hours per night during which he may "strike out" at his 
"lady friend" and that he was constantly reminded of his 
Vietnam experiences due to the news from Iraq.  He also 
reported that his son may be activated into service and 
deployed to Iraq.  His psychologist noted that the Veteran 
was not prescribed any psychiatric medications to treat his 
condition.  An accompanying treatment note indicated that 
there were no signs of suicidal or homicidal ideations, 
hallucinations or psychosis.  A GAF score of 53 was assigned.

An October 2005 VA psychiatric examination reflected the 
Veteran's reports of worsened PTSD symptoms with the war in 
Iraq the major "trigger" for these symptoms.  He reported 
that his son was currently serving in Iraq in a support 
capacity.  Participation in individual therapy was reported 
but the Veteran declined to take any medications due to 
potential interference with his work.  Nightmares occurring 
approximately twice a week were reported.  

The Veteran indicated that he thrashed about during these 
nightmares, and that he sometimes hit his lady friend.  He 
showed the examiner a bruise on his hand that was purportedly 
incurred during these episodes.  He reported frequent 
thoughts and memories of Vietnam during the day, 
dissociative-like episodes during which he lost track of 
time, emotional numbing and isolative behavior.  Sleep 
difficulties, including difficulty falling asleep, and fitful 
sleeping three or four hours per night were reported.  

Irritability, difficulty concentrating, forgetfulness, 
hypervigilance, and an exaggerated startle response were 
reported.  He suffered depression when "confront[ed] with 
the damage done to his body while he was in Vietnam" and 
when individuals saw his disfiguring leg scars.  Panic 
attacks, a history of assaultive behavior, and suicidal 
ideations or attempts were denied.  Homicidal ideations were 
denied but the Veteran did report that he would attack first 
if he felt threatened.

During the October 2005 VA psychiatric examination, the 
Veteran also reported working for 22 years as an equipment 
specialist and that his assignment afforded him minimal 
contact with his co-workers and supervisors.  He reported 
taking a lot of sick time and that he sometimes had to 
"borrow" sick time due to his PTSD symptoms.  He had never 
been married, has been in a relationship for six or seven 
years but could not tolerate living with his girlfriend, had 
no hobbies and that he had very few friends.  

The examiner noted that the Veteran appeared alert, oriented, 
demonstrated concentration problems during a brief screening 
and that his responses suggested mild to moderate short term 
memory impairment.  His mood was described as anxious.  The 
examiner noted that the Veteran's PTSD symptoms had 
interfered with his intimate life and had caused him to lose 
substantial time at work where he functioned mainly because 
his assignment permitted isolation.  Following this 
examination and a review of the Veteran's claims file, a 
diagnosis of PTSD was made and a GAF score of 44 was 
assigned.

A July 2006 private psychological examination reflected the 
Veteran's reports of nightmares, intrusive thoughts, 
flashbacks, difficulty concentrating, sleep difficulties and 
avoidance.  He indicated that his relationships with women 
have been unsatisfying and unproductive.  He reported that he 
ran someone over in his car following an altercation with 
several youth onto his car and that he will hurt someone if 
he gets angry.  He reported being a workaholic, that he had 
no friends outside of work and that he had no productive 
relationships.  His judgment, insight, and memory for recent 
and remote events were described as fair.  Suicidal ideations 
were denied.  

The psychologist noted that the Veteran's behavior was 
ritualized, obsessive, that it was controlled by his war 
experience, and that he was not psychotic but that he 
apparently suffered from dissociative experiences.   
Following this examination, a diagnosis of PTSD was confirmed 
and a GAF score of 40 was assigned.  The psychologist noted 
that he had reviewed the Veteran's medical and psychological 
reports, VA rating decision and military records prior to 
rendering his opinion.

A second VA examination conducted in August 2006 reflected 
the Veteran's complaints of worsened nightmares, increased 
irritability and increased anxiety.  He reported experiencing 
recurrent daily unwanted thoughts, periodic intrusive 
thoughts, nightmares approximately three times per week and 
night sweats on most nights.  Avoidance of thoughts, 
conversations, people and activities that arouse thoughts of 
Vietnam and the avoidance of crowds were reported.  He 
reported going out to dinner with his "wife" on a regular 
basis, that he maintained good contact and relations with his 
family and that he was a loner.  It was noted later in the 
examination that the Veteran had never married. 

 Occasional outbursts of anger, a low frustration threshold, 
and difficulty concentrating for long periods of time were 
reported.  The current wars have caused him to recall his 
Vietnam experiences, and increased his anger and 
irritability.  He reported that his son had safely completed 
one tour in Iraq.  He reported that he continued to work and 
that he was planning to retire at the age of 62.

The August 2006 VA examiner noted that the Veteran was neatly 
dressed, cooperative and very friendly with normal speech and 
psychomotor functions.  He was described as well oriented 
with excellent recall for remote and recent events.  His 
level of anxiety was noted to be moderately high and there 
was no evidence of psychotic thinking.  Insight and judgment 
were very good.  Suicidal or homicidal ideations were denied.  
Following this examination and a review of the Veteran's 
claims file, a diagnosis of PTSD was confirmed and a GAF 
score of 44 was assigned.

A January 2007 VA conference report indicated that the 
Veteran was currently working, that his co-workers understood 
his limitations and tended to leave him alone.  He reported 
continued severe nightmares and sleep difficulties.  He also 
reported that he cannot maintain relationships and that he 
was a loner.

A December 2007 letter from the Veteran's therapist noted 
that he had been attending group and individual therapy and 
that she had been treating him since December 2003.  The 
therapist noted that the Veteran continued to have 
difficulties with social and intimate relationships and that 
romantic relationships do not last as the Veteran would 
prefer to be alone.  He reported that various aspects of his 
life were ritualistic and that he was a workaholic.

A third VA psychological examination was conducted in 
February 2008.  The Veteran reported a recurrence of dramatic 
memories, hyperarousal, an exaggerated startle response, 
being easily angered, sleep difficulties and the avoidance of 
relationships, crowds and war news.  Increasing difficulties 
with his personal relationships and nightmares two or three 
times per week were reported.  He reported that his son was 
returning from Iraq and that he had been wounded in an 
improved explosive device (IED) explosion.  

His PTSD symptoms reportedly interfered with his work and he 
buried himself in his work.  He also had considered retiring 
from his position due to his age and length of service.  He 
reportedly did not socialize with individuals other than his 
son and his lady friend and did not have contact with other 
veterans outside of group therapy.  His mental status 
examination was clear with no impairments noted in his 
thought processes, communications or behavior.  He was noted 
to be oriented to time and place.  Following this examination 
and a review of the Veteran's claims file, a diagnosis of 
severe chronic PTSD was made and a GAF score of 45 was 
assigned.  This examiner also evaluated the Veteran in May 
2005.

Analysis

The Veteran's PTSD symptoms have been manifested by 
occupational and social impairment with deficiencies in the 
areas of work and mood.  Some impairment in the area of 
family relations was also demonstrated, as the Veteran 
reported difficulties maintaining romantic relationships.  
Worsened sleep difficulties, intrusive thoughts, and 
intermittent homicidal ideations were reported.  His memory 
has, on occasion, been noted to be impaired.  There is no 
competent medical evidence of gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene), disorientation to time or place, 
memory loss for names of close relatives, own occupation, or 
own name.  The Veteran was consistently described as fully 
oriented without auditory or visual hallucinations.

The Veteran's GAF scores ranged from 40 to 62 during this 
time period, suggesting mild to serious symptoms; but the 
majority of scores have been in the serious or worse range.

Accordingly, the Board finds that the Veteran has serious 
occupational and social impairment with deficiencies in most 
of the areas under the criteria for a 70 percent rating.  A 
70 percent rating is, therefore, granted.

A 100 percent disability rating requires total occupational 
and social impairments, while the record indicates that the 
Veteran has maintained a relationship with his current 
girlfriend and that he maintained contact with his adult son.  
He also has maintained long-term employment with the same 
company.  Indeed, he has been described as a workaholic.  The 
Veteran clearly engages in isolative behavior but the 
evidence fails to show that PTSD results in total 
occupational or socially impairment.  The evidence is 
therefore against a 100 percent PTSD disability rating.  

Total Rating Due to Individual Unemployability (TDIU)

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (2008); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

The Veteran has remained gainfully employed in his long-term 
position throughout the course of this appeal. Accordingly, 
further consideration of entitlement to TDIU is not 
warranted.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

As detailed above, the Veteran's PTSD has primarily 
manifested as some occupational and social impairment with 
deficiencies in the areas of work, family relations and mood.  
The rating criteria contemplate these impairments.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.






						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


